UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 18, 2013 Meta Financial Group, Inc. (Exact name of registrant as specified in its charter) Delaware 0-22140 42-1406262 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5501 South Broadband Lane, Sioux Falls, South Dakota 57108 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (605) 782-1767 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Annual Meeting of Stockholders The Annual Meeting of Stockholders of Meta Financial Group, Inc. (the “Annual Meeting”) was held on Friday, January 18, 2013. Election of Directors At the Annual Meeting, the stockholders elected each of the following incumbent directors to Meta Financial Group’s Board of Directors to serve until the Annual Meeting of Stockholders in 2016, or until his respective successor is elected and qualified as follows: Nominee For Against Withheld Broker Non-Votes J. Tyler Haahr - - Bradley C. Hanson - - The following directors continue to serve on the Board of Directors following the Annual Meeting:E. Thurman Gaskill, Rodney G. Muilenburg, Frederick V. Moore, Troy Moore III, and Jeanne Partlow. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. META FINANCIAL GROUP, INC. By: /s/ David W Leedom David W. Leedom Executive Vice President, Secretary, Treasurer, and Chief Financial Officer Date:January 22, 2013
